Title: To James Madison from Anthony Terry, 16 December 1802
From: Terry, Anthony
To: Madison, James


					
						Sir
						Cádiz 16. December 1802
					
					Mr. Joseph Yznardy Consul for this Port (actualy at Madrid) had the honor of writing you the 12th. ultimo; and by his orders I have to inform you that in consequence of the repeated information given by the spanish Consul General at Philadelphia to the spanish Court; orders are come down to all the Ports to the following purpose.
					“That any Vessels coming from the Port of Philada. are not to be admitted to Prattic, but order’d out immediately from the Spanish Ports,
					That Vessels coming from any other Port in the United States are to be Subject to a full Quarantn. of Forty Days.”
					In consequence of wch. I immediately made application to the Governor of the City, & inclosed you will please find Copy of the Correspondence carried on with his Excy. on said Subject.
					Two American Vessels which arrived to this Port from that of New Castle Delaware loaded with     & Flour were order’d out after taking in a few fresh Provisions.  I have the honor to be most Sincerely  & respect Sir, Your most obt. Servt.
					
						Anthony Terry
					
					
						P.S.  Herewith is the Register of the American Brigt. Mohawk that was Sold in this Port.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
